DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed on May 3, 2022 have been entered into the file. Currently claims 7-12 are withdrawn, resulting in claims 1-6 pending for examination.

Response to Arguments
The rejections of:
 claims 1-3 under 35 U.S.C. 103 as being unpatentable over Rule (US 2012/0225600) in view of Ping ("Poly(ε-caprolactone) Polyurethane and Its Shape-Memory Property”) and Baron (US 2005/0208860) and
claims 4-6 under 35 U.S.C. 103 as being unpatentable over Rule (US 2012/0225600) in view of Ping ("Poly(ε-caprolactone) Polyurethane and Its Shape-Memory Property”) and Baron (US 2005/0208860) and further in view of Nonwovens Industry ("Calendering-Grade TPU)
have been withdrawn in light of the arguments with respect to Baron on page 8 of the response filed May 3, 2022.

	Election/Restrictions
Claims 1-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 11, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or suggest a shape memory composite system comprising a composite fiber mat formed from at least a first set of fibers that are intermingled with as second set of fibers that has an initial shape, wherein the first set of fibers are formed from a first polymer having a transition temperature such that the fiber web can be fixed into a temporary shape that is different from the initial shape when the fiber web is above the transition temperature and will remain in the temporary shape when the fiber web is below the transition temperature in combination with the remainder of claim 1.

Rule (US 2012/0225600), cited in the previous office action, is considered the closest prior art of record. Rule teaches an article (composite fiber mat) comprising a nonwoven fiber web and a strip bonded to the nonwoven fiber web, wherein the strip comprises a shape-memory polymer, wherein the strip has a strained temporary shape and an intrinsic shape (initial shape), and wherein if heated at or above a transition temperature the strip at least partially converts from the strained shape (temporary shape) to the intrinsic shape (fixed shape) (first polymer having a transition temperature such that the fiber web can be fixed into a temporary shape that is different than the fixed shape), thereby causing at least one of folding, cupping, or puckering of the nonwoven fiber web (paragraph [0005]). The term “strip” refers to an elongated segment which may comprise straight and/or curved portions, may or may not have uniform width and/or thickness, and may be independent of or interconnected with other strips (a first set of fibers formed of a first polymer) (Fig. 1; paragraph [0019]). The nonwoven fiber web may include continuous and/or staple synthetic polymer materials (second set of fibers formed form a second polymer) (paragraphs [0033]-[0034]).
The strip or strips (first set of fibers) are bonded to the fiber web in a strained (deformed) temporary shape (paragraph [0043]). This temporary shape is obtained by first forming the strips (first set of fibers) in a desired intrinsic shape (fixed shape) from a curable material or molten material and letting the material harden without applied stress (paragraph [0043]). Next the strip(s) (first set of fibers) are stressed while heating at or above their Ttrans but below their Tupper (when above a transition temperature) (paragraph [0043]). Once strained to the desired degree, the strained strip(s) (first set of fibers) are cooled to below Ttrans (typically to ambient temperature) (paragraph [0043]). The strip(s) now have a temporary shape (will remain in the temporary shape when the fiber web is below the transition temperature) (paragraph [0043]).
Rule further teaches suitable physically cross-linked SMPs include linear block copolymers such as thermoplastic polyurethane elastomers with hard segments and soft switching segments (paragraph [0037]). Another suitable shape memory polymer is polycaprolactone (paragraph [0038]).
Rule is silent as to the shape memory polymer being degradable by an enzyme.

Ping ("Poly(ε-caprolactone) Polyurethane and Its Shape-Memory Property”), cited in the previous office action, is relevant to the claimed invention. Ping teaches a series of segmented poly(ε-caprolactone) polyurethanes (PCLUs) prepared from poly(ε-caprolactone) diol, 2,4-toluene diisocyanate and ethylene glycol (abstract). Its soft segment is PCL and its hard segment consists of the reaction product of TDI and EG (Results and Discussion; page 2). The mass content of the hard segment is from 6 to 60% depending on the molecular weight (Results and Discussion; page 2). Compared to common polyurethanes, PCLU is special in that its soft phase is highly crystalline at room temperature, which leads to its shape memory properties (Shape-Memory Behaviors; page 3). The PCLU requires much lower temperatures for shape memory than in the literature (Shape-Memory Behavior; pages 3-4).
Rule in view of Ping is silent as to the first set of fibers being intermingled with the second set of fibers.

Jacobs (US 5700337), cited previously, is relevant to the claimed invention. Jacobs teaches a composite structure having a number of composite material layers with a shape memory alloy component embedded in the material layers such that the shape memory alloy can be actuated by raising the temperature above a predetermined temperature in order to perform a controlled structural deformation of the shape memory alloy and predetermined portions of the composite structure (col. 3, lines 40-54; col. 4, lines 50-64). It is preferred to place the shape memory component inward of the outer composite material layers so as to protect and thermally insulate the shape memory alloy from the environment (col. 9, lines 33-42).
The composite of Jacobs is a shape memory alloy tendon disposed between a pair of electrically insulating fabric sheets in order to effectively isolate the shape memory alloy tendon from the remainder of the composite structure (col. 3, lines 54-64). Fig. 1 shows a shape memory alloy component in which the shape memory alloy tendon includes a number of shape memory alloy wires disposed between a pair of face sheets (col. 4, line 66 – col. 5, line 3). Therefore, Jacobs does not teach a fiber but rather a shape memory alloy deposited between two face sheets, Additionally, it appears that the face sheets are necessary to provide the shape memory alloy with protection from the remainder of the composite which, as discussed above, would result in a composite not in the shape of a fiber. As such while Jacobs provides rationale for including the shape memory alloy component within the composite, there is no suggestion that the composite would be intermingled with the other fibers as is claimed.

Baron (US 2005/0208860), cited in the previous office action, is relevant to the claimed invention. Baron teaches a textile with a modifiable structure formed from yarns that exhibits a dimensional transformation upon exposure to a physical stimulus (paragraph [0010]). The yarns have a first set of dimensions when unexposed to the physical stimulus and a second set of dimensions when exposed to the physical stimulus (paragraph [0010]). The structure of the textile is modified by exposing a textile to a physical stimulus such that the yarns transform from the first set of dimensions to the second set of dimensions (paragraph [0010]). The physical stimulus may be a change in temperature (paragraph [0010]). A first portion of the yarns may exhibit the dimensional transformation upon exposure to the physical stimulus, and a second portion of the yarns may remain dimensionally stable upon exposure to the physical stimulus (paragraph [0012]). The textile may be a nonwoven (paragraph [0092]) with filaments 81 formed from a material that dimensionally-transforms in the presence of a physical stimulus and filaments 82 formed from a dimensionally-stable material that is not significantly affected by the physical stimulus (paragraph [0094]). The textile 80 includes two layers, one being formed from a plurality of filaments 81 and the other being formed from a plurality of filaments 82 (paragraph [0093]). In further embodiments the textile may exhibit a configuration wherein filaments 81 and 82 are distributed homogeneously throughout the thickness of the textile (paragraph [0095]). Since the filaments are distributed homogeneously, they are necessarily intermingled with one another.
The instant invention is directed to shape memory polymers that are responsive to biological stimuli (instant specification; paragraph [0003]). The problem being solved by the instant invention is to provide shape memory polymers that can respond to enzymatic stimuli and can do so under isothermal cell culture (instant invention; paragraph [0004]). The invention of Baron is directed to apparel with structure that changes in response to a physical stimulus (Baron; paragraph [0003]) and therefore is not in the same field of endeavor as the instant invention. The problem solved by Baron is to enhance the comfort of the individual wearing the apparel (Baron; paragraph [0104]), therefore Baron is not solving the same problem as the instant invention. As such Baron is not analogous art to the instant invention.

Nonwovens Industry ("Calendering-Grade TPU), cited in the previous office action, is relevant to the claimed invention. Nonwovens Industry teaches that the Pellethane brand is a calendering-grade thermoplastic polyurethane (TPU) elastomer (“Calendering-Grade TPU”). The elastomer offers performance and processing advantages for an array of demanding applications including fabrics, nonwovens, and industrial products (“Calendering-Grade TPU”). The elastomer is easily processed and provides excellent adhesion and chemical resistance with a combination of clarity, abrasion resistance, and tensile strength (“Calendering-Grade TPU”). It is noted that paragraph [0039] of the specification as-filed identifies Pellethane as an aromatic polyether-based thermoplastic polyurethane.
Nonwoven Industry does not remedy the deficiencies of Rule, Ping, Jacobs, and Baron identified above.

Thus there is no prior art, either alone or in combination, which teaches or renders obvious a shape memory polymer system comprising a composite fiber mate formed from at least a first set of fibers that are intermingled with a second set of fibers that has an initial shape, wherein the first set of fibers are formed from a first polymer having a transition temperature such that the fiber web can be fixed into a temporary shape that is different from the initial shape when the fiber web is above the transition temperature and will remain in the temporary shape when the fiber web is below the transition temperature in combination with the remainder of claim 1.

Claims 2-6 depend from claim 1 and thus are in condition for allowance.
Independent claim 7 is directed to a method of forming a shape polymer system which includes intermingling a first set of polymers with a second set of polymers where the first set of polymers has a transition temperature which fixes the mat in a temporary shape when heated above the transition temperature, and therefore is allowed for the same reasons presented with respect to claim 1 above.
Claims 8-12 depend from claim 7 and thus are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789